Slip Op. 05-67

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SNR ROULEMENTS; SKF USA INC.,           :
SKF FRANCE S.A. and SARMA,              :
                                        :
               Plaintiffs,              :
                                        :
          v.                            :     Consol. Court No.
                                        :     97-10-01825
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
               Defendant-Intervenor.    :
________________________________________:

                                ORDER

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in SNR
Roulements v. United States, 402 F.3d 1358 (Fed. Cir. 2005), and
the CAFC’s mandate of May 31, 2005, reversing and remanding the
judgment of the Court in SNR Roulements v. United States, 24 CIT
1130, 118 F. Supp. 2d 1333 (2000).1

     The CAFC held that the United States Department of Commerce’s
(“Commerce”) interpretation of 19 U.S.C. § 1677a in calculating
total expenses is permissible.    The CAFC reasoned, however, to
ensure a fair and equitable dumping margin, Commerce may account
for credit and inventory carrying costs using imputed expenses in
total United States expenses and using actual expenses in total
expenses “provided that Commerce affords a respondent who so
desires the opportunity to make a showing that the amount of
imputed expenses is not accurately reflected or embedded in its


     1
          The Torrington Company was acquired by the Timken Company
in 2003, and is now known as Timken U.S. Corporation. The Court
refers to defendant-intervenor as Timken U.S. Corporation in the
caption.
Consol. Court No. 97-10-01825                              Page 2


actual expenses.” SNR Roulements, 402 F.3d at 1361. Accordingly,
pursuant to said decision by the CAFC, the Court hereby

     REMANDS this case to Commerce to allow Plaintiffs an
opportunity to show that its dumping margin was incorrectly
determined because Commerce’s use of actual expenses did not
account for United States credit and inventory carrying costs in
the calculation of total expenses; and it is hereby

     ORDERED that the remand results are due within ninety (90)
days of the date that this order is entered. Any responses are due
within thirty (30) days thereafter. Any rebuttal comments are due
within fifteen (15) days after the date the responses or comments
are due.




                                       /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                              SENIOR JUDGE

Dated:    June 13, 2005
          New York, New York